IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 455 EAL 2017
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
MARC PERFETTO,                                 :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of February, 2018, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:

      (1) Whether [the] Superior Court erred in determining that [the] Philadelphia
          Municipal Court - Traffic Division has sole jurisdiction over summary traffic
          offenses even when those charges are part of a single incident which also
          includes a misdemeanor and/or felony charges? Is this decision in conflict with
          18 Pa.C.S. § 110, the 2002 amendment thereto removing jurisdiction as an
          element of the offense, its constitutional underpinnings, and decisions of this
          Court?

      (2) Where the lower [c]ourt dismissed the prosecution under 18 Pa.C.S. § 110
          because all the prongs of the test for dismissal under that statute were met, did
          the trial [c]ourt properly dismiss the charges?